 CARBONE-FERRAZ, INC.Carbone-Ferraz, Inc. and Local 810, Steel, Metals,Alloys and Hardware Fabricators and Warehouse-men, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Help-ers of America. Case 22-CA-7372November 3, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, AND MURPHYOn June 2, 1977, Administrative Law JudgeStanley N. Ohlbaum issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the GeneralCounsel filed with the Board the brief he submittedto the Administrative Law Judge.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and attachedDecision in light of the exceptions and briefs and hasdecided to affirm the rulings, findings,' and conclu-sions of the Administrative Law Judge and to adopthis recommended Order, as modified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, Carbone-Ferraz, Inc., Rockaway, New Jersey,its officers, agents, successors, and assigns, shall takethe action set forth in the said recommended Order,as so modified:1. Substitute the following for paragraph 2(a):"(a) Offer to Michael McKevitt immediate and fullreinstatement to his former position or, if thatposition no longer exists, to a substantially equiva-lent position, without prejudice to his seniority andother rights, privileges, benefits, and emoluments,including but not limited to pay raises in the interimand also currently applicable pay scales; and makehim whole for any loss of pay and other monetaryloss (including overtime, holiday, and vacation payand insurance benefits and reimbursements, if any),together with interest, as set forth in fn. 2 of theBoard's Decision."2. Substitute the attached notice for that of theAdministrative Law Judge.i The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidence233 NLRB No. 37convinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.2 The backpay ordered for McKevitt will be computed in accordancewith F. W. Woolworth Company, 90 NLRB 289 (1950); Isis Plumbing &Heating Co., 138 NLRB 716 (1962); and Florida Steel Corporation, 231NLRB 651 (1977). In accordance with our decision in Florida SteelCorporation, we shall apply the current 7-percent rate for periods prior toAugust 25, 1977, in which the "adjusted prime interest rate" as used by theInternal Revenue Service in calculating interest on tax payments was at least7 percent.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the opportunityto present evidence, the National Labor RelationsBoard has decided that we have violated theNational Labor Relations Act, as amended, and hasordered us to post this notice and comply with itsterms. We intend to abide by the following:WE WILL NOT discharge, terminate the employ-ment of, lay off, suspend, or refuse to reinstate,rehire, or reemploy, or discriminate in employ-ment against, any employee because he votes in aBoard-conducted union representation election,or because he is a member of or sympathetic to oractive on behalf of any union, or because heexercises or seeks to exercise any other rightunder the National Labor Relations Act.WE WILL NOT discourage or encourage mem-bership in any labor organization by discriminat-ing in regard to hire or tenure of employment orany term or condition of employment, in viola-tion of said Act.WE WILL NOT in any other manner interferewith, coerce, or restrain employees in the exerciseof their rights protected by Section 7 of the Act.WE WILL offer Michael McKevitt immediateand full reinstatement to his former or substan-tially equivalent job and seniority with us, and WEWILL pay him for any wages and benefits lost byhim because of our discharge of him on Novem-ber 17, 1976, plus interest.WE WILL remove from our records all indica-tions that Michael McKevitt was discharged byus on or about November 17, 1976, because ofany fault on his part; and WE WILL make no suchstatement to any employer, potential employer, orcharacter inquiry.CARBONE-FERRAZ, INC.219 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONPRELIMINARY STATEMENT; ISSUESTANLEY N. OHLBAUM, Administrative Law Judge: Thisproceeding' under the National Labor Relations Act, asamended (28 U.S.C. § 151, et seq.) was heard before me inNewark, New Jersey, on April 14, 1977, with all partiesparticipating throughout by counsel, who were affordedfull opportunity to present evidence and arguments andwho filed posttrial briefs received by May 16, 1977. Recordand briefs have been carefully considered.The principal issue presented is whether Respondentviolated Section 8(a)(3) and (1) of the Act by dischargingand failing and refusing to reinstate its employee MichaelMcKevitt because of his exercise of rights protected underthe Act; namely, voting in a Board-conducted unionrepresentation election.Upon the entire record and my observation of thetestimonial demeanor of the witnesses, I make thefollowing:FINDINGS AND CONCLUSIONSI. JURISDICTIONAt all material times, Respondent Carbone-Ferraz, Inc.,has been and is a New Jersey corporation engaged in thebusiness of manufacturing, selling, and distributing electri-cal fuses and related products at and from its principalplant and office at Elm and Sickel Avenues, Rockaway,New Jersey, where in the representative year immediatelypreceding issuance of the complaint it manufactured, sold,and distributed over $50,000 worth of such productsdirectly in interstate commerce to persons in States otherthan New Jersey.I find that at all material times Respondent has been andis an employer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act; and that at all of thosetimes the Charging Party Union has been and is a labororganization as defined by Section 2(5) of the Act.II. ALLEGED UNFAIR LABOR PRACTICESA. Discharged Employee's VersionMichael McKevitt, age 21, entered Respondent's employin October 1975 as an automatic screw machine and lathesetup man and operator, tasks mostly requiring standing.So far as appears, his job performance was unfaulted andsatisfactory. In a vehicular accident on August 23, 1976, hesustained bodily injuries resulting in hospitalization and,among other things, his fractured left leg being placed in acast, temporarily precluding work. On the day after theaccident, he telephoned Respondent from the hospital,reporting the situation, stating that he would be away fromwork for some months. According to the testimony ofI Based on January 28, 1977. complaint growing out of December 20,1976, charge of the above Charging Party Union.2 Cf. Excelsior Underwear Inc.. 156 NLRB 1236 (1966).3 Although Christiansen denies such a conversation with McKevitt.comparing testimonial demeanor observations within the context of therecord as a whole I credit the testimony of McKevitt, an open-faced youngRespondent's plant manager, Ernest Bouyet, McKevitt'sfather, also within a day or two, reported the incident toBouyet, who already knew about it from a newspaperaccount indicating that McKevitt had sustained seriousinjuries "in a very bad accident." Further, according toBouyet, medical forms subsequently filed by McKevitt'sphysician confirmed that McKevitt's injuries were "exten-sive" and expected to continue to the end of that year(1976).In late October or early November (1976), McKevitt, ofwhose condition his Employer had concededly been keptapprised through medical and other reports, was contactedat home by Respondent's personnel director, KennethChristiansen, to ascertain when he expected to return towork, since the plant was busy and he was "needed" there.McKevitt concededly informed Christiansen (who passedthe information on to Bouyet) that he anticipated beingable to do so in "a couple of weeks when I get my castremoved."On November 5, after Christiansen's inquiry of McKev-itt as to when he would be returning to work, McKevitt wasvisited at home by the Charging Party Union's organizer,Max John Sanches, as a result of the latter's seeingMcKevitt's name on an Employer-supplied "Excelsior"list 2 of employees eligible to vote in a statutory representa-tion election scheduled to take place under Board auspiceson November 12. Sanches visited McKevitt-whom he didnot know-in order to solicit McKevitt's vote for theUnion, which McKevitt assured him he would so cast atthe election. When Sanches visited McKevitt to persuadehim to vote for the Union in the upcoming election,McKevitt was unaware of the impending election, since hehad not been informed of it before Sanches did so for theUnion. Sanches again contacted McKevitt on the date ofthe election to assure his presence there because hispromised vote for the Union could be critical. Sanches'testimony corroborates that of McKevitt that whenMcKevitt voted without lawful challenge at the November12 election-which the Union lost by a 23-13 vote, with 6challenged ballots-his left leg was still visibly in a cast.On November 23, 1976, McKevitt was permitted by hisphysician to return to work, although not discharged fromfurther medical treatment or observation. Accordingly, onthe next morning, November 24, McKevitt telephonedRespondent's personnel director, Christiansen, and in-formed him he was now able to return to work. Christian-sen thereupon told McKevitt he was terminated. WhenMcKevitt asked him why, Christiansen told him it wascosting the Company too much to carry him on disability,but suggested he come in and talk it over with PlantManager Bouyet.3McKevitt did so, visiting the plant laterthat day, where Bouyet confirmed that he had beendischarged. When McKevitt asked him why, Bouyet said itwas "because [you] came to the plant to vote in theunion"4as well as because it was costing the Company toomuch to carry him on disability and because he had failedman who impressed me as testifying honestly and forthrightly as to whatoccurred.4 Upon comparative testimonial demeanor observations, I creditMcKevitt's testimony-which I believe to be candid and honest-overBouyet's denial, which impressed me as of dubious reliability, not only220 CARBONE-FERRAZ, INC.to call in "every two days" as required, calling toMcKevitt's attention a notice (which McKevitt had neverbefore seen) on the bulletin board allegedly to that effect.5McKevitt said it was "a raw deal" and went home.6A fewdays later McKevitt returned to the plant for unemploy-ment insurance application purposes, inquiring of Chris-tiansen the exact date of his termination. He was told it wasNovember 17. It is undisputed that McKevitt was at no timeprior to his telephone call or visit to the plant on or aroundNovember 24 informed by Respondent of his discharge.B. Employer's ContentionsRespondent conceded upon the record that McKevitt'sdischarge was not based on any disability or inability on hispart to perform his job.7Respondent contends thatMcKevitt was discharged because he "violated the compa-ny rule on reporting";8i.e., the aforedescribed noticeallegedly posted on the bulletin board. I unequivocallyreject this "explanation" as the true reason for McKevitt'sdischarge. I base this rejection not only on testimonialdemeanor as observed, but also on the considerations setforth in footnote 5, above. According to Respondent'splant manager, Bouyet, although he had been informed byPersonnel Director Christiansen that McKevitt had report-ed in to Christiansen at the end of October or beginning ofNovember that he expected to be returning to work in 2weeks (i.e., around mid-November) and he (Bouyet) hadnever invoked the so-called call-in rule against McKevittbecause he (Bouyet) was aware of McKevitt's conditionand knew McKevitt was unable to return to work,nevertheless when he (Bouyet) learned that McKevitt hadcome to the plant to vote in the Board-conducted electionon November 12 (Friday) and reportedly "seemed to befine," he (Bouyet) decided to immediately enforce thesupposed "two-day" reporting requirement againstMcKevitt-concededly without in any way apprisingMcKevitt thereof-so that Bouyet automatically regardedMcKevitt as discharged on November 17 (Wednesday).9According to Bouyet, although Respondent had notinformed McKevitt of his discharge, McKevitt incompre-hensibly appeared at the plant on November 18 (Thursday)and demanded to know why he had been terminated.Bouyet as well as Christiansen profess to be at a loss toaccount for McKevitt's knowledge that he had beendischarged, since they (Bouyet and Christiansen) insistMcKevitt had not been notified of his discharge.In addition and contradistinction to the foregoing,Bouyet testified that McKevitt had been permanentlyreplaced on November 10, 1976, by one Watts, a tempo-because of the less persuasive manner in which it was uttered but alsobecause of incredible equivocations as well as concessions of Respondent, asdescribed below.5 The alleged notice (Resp. Exh. 6), which bears the date June 17, 1976,requires employees expecting to be tardy or absent to telephone in;otherwise, "after two (2) days." failure to do so "could result in possibletermination," since "the Company will presume that you have voluntarilyresigned." As indicated below, this requirement seems clearly inapplicableto the situation here, where according to Bouyet's own testimony McKevittas well as his father had called in, Respondent was fully conversant withMcKevitt's condition, Respondent had been not only willing to but desirousof returning McKevitt to duty, and it was utterly clear that McKevitt wasnot abandoning or resigning his job. Moreover, I credit McKevitt'stestimony that at no time had any "call-in" policy so much as beenmentioned to him by Respondent.rary employee hired shortly before, in September; and thatin any event McKevitt would not have been rehiredbecause Watts was more competent. But this appears to beat odds with the fact that Respondent invited McKevitt toreturn to his job and its further concession that he was notterminated because of "inefficiency or anything relating tohis job performance" and also with Respondent's conten-tion that it only for the first time on November 12-2 daysafter its allegedly having replaced him with Watts-learnedof McKevitt's supposed ability to resume his job; and,finally, with Respondent's repeated assertions here that itdischarged McKevitt only because of his failure to complywith its alleged 2-day call-in requirement. Under thesecircumstances, it would seem that Bouyet's contention thatMcKevitt was "permanently replaced" by Watts onNovember 10 (which was not in any event persuasively orcredibly established by objective or corroborative evidencewhich would presumably be readily available to Respon-dent if true) is a mere ploy to attempt to relate McKevitt'stermination to a date prior to the election- notwithstand-ing Bouyet's own contrary testimony that McKevitt wasdischarged on November 17. Finally, Bouyet also testifiedfirmly that if he had "seen" a cast on McKevitt's leg whenMcKevitt visited his office on November 18 (Bouyet onlydenies seeing it then "to the best of my knowledge" since "I[Bouyet] was sitting at my desk and my desk is relativelyhigh"), he would not have terminated him. The plain fact isthat McKevitt did indeed still visibly have a cast on his legnot only at the election but also when he visited Bouyet'soffice in regard to his job; that cast was removed in mid-December, and McKevitt was finally medically released byhis physician at the end of December 1976 or beginning ofJanuary 1977.C. Resolution and RationaleWeighing comparative testimonial demeanor, as ob-served, within the framework of the record as a whole, I amcompelled to regard Respondent's alleged explanations forits precipitate discharge of McKevitt after he unexpectedlyvoted in the election-in the face of Respondent'sexpressed encouragement before then of his return as"needed"--as strained, farfetched, unpersuasive, not ring-ing true, and incredible. McKevitt was a satisfactoryworker who, after suffering an accident preclusive of earlyreturn to work, not only promptly informed Respondent ofthese facts, but was actively encouraged by Respondent to6 Bouyet also said he would "keep [your ] name on record, on file, and ifanything [comes] up [I will] call lyoul back." McKevitt has never beenrecalled or contacted.Mr. Hawkey. Respondent's counsel, testified:JUDGE OHLBAUM: Mr. Hawkey is it your client's contention that Mr.McKevitt was denied the opportunity to return to work because of adisability?MR. HAWKEY: No.a Testimony of Respondent's plant manager Bouyet; repeated by him onrebuttal. The same position is taken by Respondent in its posttnal bnef.9 Elsewhere, Bouyet testified the date of McKevitt's discharge wasNovember 18.221 DECISIONS OF NATIONAL LABOR RELATIONS BOARDreturn to its employ-until he unexpectedly voted in aBoard-conducted union representation election.0oImmedi-ately thereafter, the atmosphere drastically changed: hewas not only no longer welcome to return, but withoutnotification he was summarily terminated. Respondentnow says he was discharged because he failed to complywith its alleged 2-day reporting-in requirement. To beginwith, even assuming such a "requirement" was madeknown to its employees, it was inapplicable to the situationhere. Concededly, both McKevitt and his father notifiedRespondent of his condition and prognosis within 2 daysafter his accident; concededly Respondent continued,through medical reports and otherwise, to be fully aware ofMcKevitt's condition; concededly Respondent was wellaware that McKevitt was not abandoning, relinquishing, orresigning from his job; concededly Respondent was willingto and desirous of permitting McKevitt to return to his jobuntil McKevitt voted in the Board-conducted unionelection; concededly Respondent did not dischargeMcKevitt because of disability or inability to do his job; 1Iand concededly Respondent would not have dischargedMcKevitt if it had known the fact that at the time of hisdischarge his left leg was still in a cast. Under all of thesecircumstances, Respondent's contention that it dischargedMcKevitt because of his failure to comply with the alleged2-day call-in requirement is unpersuasive and pretextual,and is rejected. To the contrary, I find that Respondent'sdischarge of McKevitt was at least in controlling anddeterminative part the result of his return to the plant tocast a ballot-in exercise of his statutorily guaranteed rightunder Section 7 of the Act-in the Board-conducted Unionrepresentation election on November 12, 1976.12 In short,Respondent's "explanation" here simply "fails to standunder scrutiny." N.L.R.B. v. Thomas W. Dant, et al., d/b/aDant & Russell, Ltd., 207 F.2d 165, 167 (C.A. 9, 1953). 1find that Respondent's termination of McKevitt, under thecircumstances described, was because of his having votedin the Board-conducted election on November 12, 1976, inexercise of his rights under Section 7 of the Act.Upon the foregoing findings and the entire record, I statethe following:CONCLUSIONS OF LAWI. Jurisdiction is properly asserted in this proceeding.2. Respondent's terminating Michael McKevitt on orabout November 17, 1976, as alleged in the complaint,constituted, under the circumstances described and found,unfair labor practices in violation of Section 8(a)(3) and (1)of the Act.'0 Respondent's plant manager, Bouyet, concedes he was informed thatMcKevitt had showed up at the plant to vote at the Board-conductedelection on November 12, although Respondent had not informed McKevittof the election notwithstanding its having included him on its "Excelsior"list of employees comprising the bargaining unit." In view of this concession and Respondent's further contention thatthe reason it discharged McKevitt was his failure to comply with its alleged2-day call-in requirement, it is clear that McKevitt's precise physical jobcapabilities, in terms of or in contrast to whether he met any particularinsurance, compensation, or unemployment program definition of (partial)"disability" is not contrary to Respondent's attempts to raise suchdiversionary "issues" herein-called in question in this proceeding.12 In this aspect, Bouyet's professed but factually mistaken assumption3. Respondent's said unfair labor practices have affect-ed, affect, and unless permanently restrained and enjoinedand affirmatively remedied will continue to affect, com-merce within the meaning of Section 2(6) and (7) of theAct.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER'3The Respondent, Carbone-Ferraz, Inc., its officers,agents, successors, and assigns, shall:I. Cease and desist from:(a) Terminating the employment of, discharging, layingoff, suspending, or refusing to reinstate, rehire or reemploy,any employee because he votes in any Board-conductedrepresentation or other election under the National LaborRelations Act, as amended, or because of his membershipin, sympathy for, or lawful activity on behalf of any labororganization, or because he exercises, asserts, or seeks toexercise or assert, any right under the Act.(b) Discouraging or encouraging membership in anylabor organization by discriminating in regard to hire ortenure of employment or any term or condition ofemployment, in violation of said Act.(c) In any other manner interfering with, restraining, orcoercing any employee in the exercise of the right to self-organization; to form, join, or assist any labor organiza-tion; to bargain collectively through representatives of hisown choosing; to engage in concerted activities for thepurpose of collective bargaining or other mutual aid orprotection; or to refrain from any or all such activities.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer to Michael McKevitt immediate, full, andunconditional reinstatement to his former or substantiallyequivalent position, without prejudice to his seniority andother rights, privileges, benefits, and emoluments, includ-ing but not limited to pay raises in the interim and alsocurrently applicable pay scales; and make him whole forany loss of pay and other monetary loss (includingovertime, holiday, and vacation pay, and insurancebenefits and reimbursements if any), together with interest,computed as explicated in F. W. Woolworth Company, 90NLRB 289 (1950), and Isis Plumbing & Heating Co., 138NLRB 716 (1962).(b) Forthwith expunge from the personnel, employment,and all other records of Michael McKevitt, all statements,references, and entries that he was discharged fromRespondent's employ for any work-related fault, deficien-on November 12 that McKevitt was no longer wearing a cast and thereforeat that time fully capable of working at his regular job, cannot in any eventbe regarded as justifying the discharge, since it was mistaken and theprofessed "mistake" arose out of alleged observations during the course ofprotected concerted activity; i.e., participation in the Board-conductedelection of November 12, on McKevitt's part. Cf. N.LR.B. v. Burnup andSims, Inc.. 379 U.S. 21, 23 (1964).13 In the event no exceptions are filed under Sec. 102.46 of the Board'sRules and Regulations, the findings and conclusions and the followingrecommended Order shall, under Sec. 102.48 of those Rules and Regula-tions, be adopted by the Board and become its findings, conclusions andOrder, and all objections thereto shall be deemed waived for all purposes.222 CARBONE-FERRAZ, INC.cy, infraction, or reason; and refrain from so writing,stating, or indicating to any employer, potential employer,or character inquiry.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, wage scale records and notations, socialsecurity payment records, timecards, personnel records andreports, and all other records and entries necessary orappropriate to determine the amount of backpay and othersums and benefits due under and the extent of compliancewith this Order.(d) Post at its premises in Rockaway, New Jersey, copiesof the attached notice marked "Appendix."'4Copies of14 In the event this Order is enforced by Judgment of a United StatesCourt of Appeals, the words in the Notice "Posted by Order of the NationalLabor Relations Board" shall read "Posted Pursuant to a Judgment of thesaid notice, on forms provided by the Board's RegionalDirector for Region 22, shall, after being duly signed byRespondent's authorized representative, be posted byRespondent immediately upon receipt thereof and main-tained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e) Notify said Regional Director in writing, within 20days from the date of this Order, what steps Respondenthas taken to comply herewith.United States Court of Appeals Enforcing an Order of the National LaborRelations Board."223